DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. In particular, Applicant argues that it would be improper to combine Kim (US 2017/0178586) with Shimoshikiryoh (US 2019/0025660) to teach “the gate driver circuit includes a region overlapping with the source driver circuit” as recited in claim 1. In response to applicant's argument that an overlapping arrangement of gate drivers and source drivers in a non-rectangular display device as taught by Shimoshikiryoh is improperly combined with a rectangular display device of Kim, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, Shimoshikiryoh discloses a method of arranging a gate driver 90G overlapping with a source driver 90S in an obliquely upper-right frame RF’ (Fig.10). The purpose is to reduce a size of a frame region RF providing for the gate drivers and the source drivers. More specifically, without arranging the gate driver 90G overlapping the source driver 90S in the frame region RF’, the gate driver 90G may be arranged on the right side of the source driver 90S or the source driver 90S may be arranged on the upper side of the gate driver 90G. Thus, it would increase a size of the frame region. In the display device of Kim, the gate driver GD and the data driver DD are disposed on a driving circuit controller DCC which is underneath a driving circuit unit DC and an image embodying unit IR. As a skilled person in the art would have appreciated, a length of the gate driver GD may be equal to .
Claim Objections
Claims 10,11 are objected to because of the following informalities:  A period should be used, instead of a comma, at the end of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1,3,4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub 2017/0178586 A1) in view of Shimoshikiryoh et al. (US Pub 2019/0025660 A1) and Kimura et al. (US Pub 2011/0186852 A1).
Regarding claim 1; Kim teaches a display device comprising: a first layer (a driving circuit controller DCC, Fig.2) and a second layer (an image embodying unit IR), wherein the first player and the second layer are stacked (Fig.2), 
wherein the first layer (DCC) includes a gate driver circuit (a gate driver GD) and a source driver circuit (a data driver DD), 
wherein the second layer includes a display portion ([0010], the image embodying unit includes a display element (e.g., pixel electrodes, common electrode, liquid crystal...)), 
wherein pixels are arranged in a matrix in the display portion (Fig.2, [0010]), wherein the gate driver circuit and the source driver circuit each include a region overlapping with the pixel (see Figs.1,2, [0043], the gate driver GD and the data driver DD overlap a display area DA). 
Kim does not teach the gate driver circuit includes a region overlapping with the source driver circuit.
Shimoshikiryoh teaches that the gate driver circuit includes a region overlapping with the source driver circuit (Fig.10, [0051], a gate driver 90G includes a region in a frame region RF’ overlapping with a source driver 90S).
At the time of invention was effectively filed, it would have been obvious to one of ordinary still in the art to modify display driving circuit of Kim to include the teaching of Shimoshikiryoh of providing gate drivers including a region overlapping with source drivers because such a modification is the result 
Kim and Shimoshikiryoh do not teach that the source driver circuit is electrically connected to the pixel through a first data line, wherein the source driver circuit is electrically connected to the pixel through a second data line, wherein the source driver circuit is configured to generate a first image signal and supply the first image signal to the pixel through the first data line, wherein the source driver circuit is configured to generate a second image signal and supply the second image signal to the pixel through the second data line, wherein the pixel is configured to display an image in which an image corresponding to the first image signal and an image corresponding to the second image signal are superimposed on each other.
Kimura teaches that the source driver circuit is electrically connected to the pixel through a first data line (Fig.17A, [0158], a pixel is connected with a source driver through a first signal line 10a), wherein the source driver circuit is electrically connected to the pixel through a second data line (Fig.17A, the pixel is also connected to the source driver through a second signal line 10b), wherein the source driver circuit is configured to generate a first image signal and supply the first image signal to the pixel through the first data line ([0160], a first analog voltage is supplied to the pixel through the first signal line 10a. The first analog voltage would be corresponding to a first image data), wherein the source driver circuit is configured to generate a second image signal and supply the second image signal to the pixel through the second data line ([0160], a second analog voltage is supplied to the pixel through the second signal line 10b. The second analog voltage would be corresponding to a second image data), wherein the pixel is configured to display an image in which an image corresponding to the first image signal and an image corresponding to the second image signal are superimposed on each other ([0160], when a scan line 11 is at high level, a transistor Tr13 and a transistor Tr14 are both turned on. Accordingly, the first analog voltage supplied from the first signal line 10a and the second analog voltage supplied from the second signal line 10b are simultaneously supplied to a light emitting element 12. In other words, a first image corresponding to the first image data and a second image corresponding to the second image data are superimposed on each other).

    PNG
    media_image1.png
    1419
    1305
    media_image1.png
    Greyscale

(Fig.17A of Kimura reproduced)
At the time of invention was effectively filed, it would have been obvious to one of ordinary still in the art to modify display driving circuit of Kim and Shimoshikiryoh to include the method of Kimura of providing a pixel circuit having a pixel connected to a source driver through two signal lines; and superimposing a first analog voltage inputted from the first signal line and a second analog voltage input a high gray scale display can be performed” (Kimura, [0009]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display system of Kim to include the method of Kimura with the motivation provided by Kimura. The person of ordinary skill in the art would have recognized the benefit of displaying an image with high gray scale.
Regarding claim 3; Kim, Shimoshikiryoh, and Kimura teach the display device of claim 1 as discussed above. Kim further teaches that the pixel includes a display element, and wherein the display element is a light-emitting element ([0057], the image embodying unit may include an organic light-emitting material).
Regarding claim 4; Kim, Shimoshikiryoh, and Kimura teach the display device of claim 3 as discussed above. Kim further teaches that the display element is an organic EL element ([0057]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub 2017/0178586 A1) in view of Shimoshikiryoh et al. (US Pub 2019/0025660 A1) and Kimura et al. (US Pub 2011/0186852 A1) as applied to claim 1 above, and further in view of Ito et al. (US Pub 2007/0001982 A1).
Regarding claim 2; Kim, Shimoshikiryoh, and Kimura teach the display device of claim 1 as discussed above. Kim, Shimoshikiryoh, and Kimura do not explicitly teach that the display device includes a D/A converter circuit, wherein the D/A converter circuit includes a potential generator circuit and a pass transistor logic circuit, wherein the potential generator circuit is provided outside the source driver circuit, wherein the pass transistor logic circuit is provided in the source driver circuit, wherein the potential generator circuit is configured to generate a plurality of potentials having different levels, and wherein the pass transistor logic circuit is configured to receive image data and output any of the potentials generated by the potential generator circuit on the basis of the digital value of the image data.
	Ito teaches a D/A converter circuit (a digital-analog converter DAC, Fig.7,8A,10A), wherein the D/A converter circuit includes a potential generator circuit (a grayscale voltage generation 110, Fig.7) and a pass transistor logic circuit (a voltage select circuit 54 as shown in Fig.8A,10A), wherein the potential generator circuit is provided outside the source driver circuit (see Fig.7, the grayscale voltage generation 110 is provided outside a data driver 50), wherein the pass transistor logic circuit is provided in the source driver circuit (Fig.8A, [0193], the voltage select circuit 54 is provided in the data driver 50), wherein the potential generator circuit is configured to generate a plurality of potentials having different levels (Fig.9B, a plurality of potentials V0-V63), and wherein the pass transistor logic circuit is configured to receive image data and output any of the potentials generated by the potential generator circuit on the basis of the digital value of the image data ([0193], the voltage select circuit 54 receives a plurality of grayscale voltages from the grayscale voltage generation circuit 110, selects a voltage corresponding to the digital image data from the grayscale voltages, and outputs the selected voltage as the data voltage).
At the time of invention was effectively filed, it would have been obvious to one of ordinary still in the art to modify display driving circuit of Kim to include the digital-analog conversion circuit of Ito. The motivation would have been in order to convert the image data into data voltage.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub 2017/0178586 A1) in view of Shimoshikiryoh et al. (US Pub 2019/0025660 A1) and Kimura et al. (US Pub 2011/0186852 A1) as applied to claim 4 above, and further in view of Yamazaki (US Pub 2017/0357113 A1).
Regarding claim 5; Kim, Shimoshikiryoh, and Kimura teach the display device of claim 4 as discussed above. Kim, Shimoshikiryoh, and Kimura do not teach that the organic EL element has a tandem structure.
	Yamazaki teaches that the organic EL element has a tandem structure ([0449], the light emitting element may be a tandem element in which a plurality of EL layers are stacked with a charge generation layer therebetween).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary still in the art to modify the OLED display of Kim to include the tandem element as taught by Yamazaki. The motivation would have been in order to improve the OLED lifetime.
Claims 6,8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub 2017/0178586 A1) in view of Shimoshikiryoh et al. (US Pub 2019/0025660 A1) and Kimura et al. (US Pub 2011/0186852 A1) as applied to claim 1 above, and further in view of Yamamoto et al. (US Pub 2012/0223978 A1).
Regarding claim 6; Kim, Shimoshikiryoh, and Kimura teach the display device of claim 1 as discussed above. Kim, Shimoshikiryoh, and Kimura do not teach that the pixel includes a display element, a first transistor, a second transistor, a third transistor, and a capacitor, wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the capacitor, wherein the other of the source and the drain of the first transistor is electrically connected to the first data line, wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the capacitor, wherein the other of the source and the drain of the second transistor is electrically connected to the second data line, wherein the other electrode of the capacitor is electrically connected to a gate of the third transistor, and wherein one of a source and a drain of the third transistor is electrically connected to one electrode of the display element.
the pixel includes a display element (a light emitting element 11, Fig.8), a first transistor (a first transistor T1), a second transistor (a second transistor T2), a third transistor (a third transistor T3), and a capacitor (a capacitor C1), wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the capacitor (a drain terminal of the first transistor T1 is connected to a first terminal of the first capacitor C1), wherein the other of the source and the drain of the first transistor is electrically connected to the first data line (a source terminal of the first transistor T1 is connected to a second signal line DTL2), wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the capacitor (a drain terminal of the second transistor T2 is connected to a second terminal of the capacitor C1), wherein the other of the source and the drain of the second transistor is electrically connected to the second data line (a source terminal of the second transistor T2 is connected to a first signal line DTL1), wherein the other electrode of the capacitor is electrically connected to a gate of the third transistor (the second terminal of the capacitor C1 is connected to a gate terminal of the third transistor T3), and wherein one of a source and a drain of the third transistor is electrically connected to one electrode of the display element (a drain terminal of the third transistor T3 is connected to one electrode of the light emitting element 11).

    PNG
    media_image2.png
    1188
    1766
    media_image2.png
    Greyscale

(Fig.8 of Yamamoto reproduced)
	At the time of invention was effectively filed, it would have been obvious to one of ordinary still in the art to modify display driving circuit of Kim, Shimoshikiryoh, and Kimura to include the pixel circuit of Yamamoto such that the first image data voltage and the second image data voltage may be simultaneously supplied to the light emitting element 11 through the first transistor T1 and the second transistor T2, respectively. The motivation would have been in order to simplify the pixel circuit.
Regarding claim 8; Kim, Shimoshikiryoh, and Kimura teach the display device of claim 1 as discussed above. Kim does not teach an electronic device comprising: the display device according to claim 1, and a lens.
	Yamamoto teaches an electronic device (a video camera, Fig.14) comprising: the display device (a display section 640), and a lens (a lens 620).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include the display system of Kim in the video camera of Yamamoto. The motivation would have been in order to enable a user to capture an image.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub 2017/0178586 A1) in view of Shimoshikiryoh et al. (US Pub 2019/0025660 A1), and Kimura et al. (US Pub 2011/0186852 A1), and Yamamoto et al. (US Pub 2012/0223978 A1) as applied to claim 6 above, and further in view of Yeh (US Pub 2018/0188867 A1).
Regarding claim 7; Kim, Shimoshikiryoh, Kimura, and Yamamoto teach the display device of claim 6 as discussed above. Kim, Shimoshikiryoh, Kimura, and Yamamoto do not teach that the first transistor and the second transistor each include a metal oxide in a channel formation region, wherein the metal oxide includes an element M and Zn, and wherein the element M is any one of A, Ga, Y, or Sn.
	Yeh teaches that the transistors include a metal oxide in a channel formation region, wherein the metal oxide includes an element M and Zn, and wherein the element M is any one of A, Ga, Y, or Sn ([0080], a channel of a thin film transistor is made of metal oxide such as indium gallium zinc oxide (IGZO)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel circuit of Kim, Shimoshikiryoh, Kimura, and Yamamoto to include the method of Yeh of providing thin film transistor having a channel made of IGZO. The motivation would have been in order to provide a transparent semiconductor layer. Therefore, it would improve the display quality.
Claims 9,12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub 2017/0178586 A1) in view of Shimoshikiryoh et al. (US Pub 2019/0025660 A1).
Regarding claim 9; Kim teaches a display device comprising: a first layer (a driving circuit controller DCC, Fig.2) and a second layer (an image embodying unit IR), wherein the first player and the second layer are stacked (Fig.2), 
wherein the first layer (DCC) includes a gate driver circuit (a gate driver GD) and a source driver circuit (a data driver DD), 
wherein the second layer includes a display portion ([0010], the image embodying unit includes a display element (e.g., pixel electrodes, common electrode, liquid crystal...)), 
wherein pixels are arranged in a matrix in the display portion (Fig.2, [0010]), wherein the gate driver circuit and the source driver circuit each include a region overlapping with the pixel (see Figs.1,2, [0043], the gate driver GD and the data driver DD overlap a display area DA). 
Kim does not teach the gate driver circuit includes a region overlapping with the source driver circuit.
Shimoshikiryoh teaches that the gate driver circuit includes a region overlapping with the source driver circuit (Fig.10, [0051], a gate driver 90G includes a region in a frame region RF’ overlapping with a source driver 90S).

Regarding claim 12; Kim and Shimoshikiryoh teach the display device of claim 9 as discussed above. Kim further teaches the pixel includes a display element, and wherein the display element is a light-emitting element (para.[0057], the image bodying unit IR may include an organic light-emitting material).
Regarding claim 13; Kim and Shimoshikiryoh teach the display device of claim 12 as discussed above. Kim further teaches the display element is an organic EL element (para.[0057]).
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub 2017/0178586 A1) in view of Shimoshikiryoh et al. (US Pub 2019/0025660 A1) as applied to claim 9 above; further in view of  Choi et al. (US Pub 2010/0176395 A1) and Yeh (US Pub 2018/0188867 A1).
Regarding claim 10; Kim and Shimoshikiryoh teach the display device of claim 9 as discussed above. Kim and Shimoshikiryoh do not teach the first layer comprises a transistor including silicon, wherein the second layer comprises a transistor including a metal oxide in a channel formation region, wherein the metal oxide includes an element M and Zn, and wherein the element M is any one of Al, Ga, Y, and Sn.
the first layer comprises a transistor including silicon (para.[0013], a scan driving circuit and a data driving circuit comprise a plurality of thin film transistors. Each thin film transistor includes a poly-silicon layer).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the driving circuit controller DCC of Kim to include the method of Choi of providing a scan driving circuit and a data driving circuit including a plurality of thin film transistors in which each thin film transistor includes a poly-silicon layer. The motivation would have been in order to achieve a high-speed switching due to the high mobility of the poly-silicon material (Choi, para.[0033]).
	Yeh teaches that the second layer comprises a transistor including a metal oxide in a channel formation region, wherein the metal oxide includes an element M and Zn, and wherein the element M is any one of Al, Ga, Y, and Sn (para.[0080], a channel of a thin film transistor is made of metal oxide such as indium gallium zinc oxide (IGZO)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel circuit of Kim and Choi to include the method of Yeh of providing thin film transistor having a channel made of IGZO. The motivation would have been in order to provide a transparent semiconductor layer. Therefore, it would improve the display quality.
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub 2017/0178586 A1) in view of Shimoshikiryoh et al. (US Pub 2019/0025660 A1) as applied to claim 9 above; further in view of  Wu et al. (US Pub 2018/0308871 A1).
Regarding claim 11; Kim and Shimoshikiryoh teach the display device of claim 9 as discussed above. Kim and Shimoshikiryoh do not teach the first layer and the second layer each comprises a transistor including a metal oxide in a channel formation region, wherein the metal oxide includes an element M and Zn, and wherein the element M is any one of Al, Ga, Y, and Sn.
a transistor including a metal oxide in a channel formation region (para.[0009], a display panel comprises a plurality of first metal oxide thin film transistors disposed in a display region and a plurality of third metal oxide thin film transistors disposed in a peripheral circuit region. The display device comprises a vertical shift register (i.e., gate driving circuit) including a third thin film transistor), wherein the metal oxide includes an element M and Zn, and wherein the element M is any one of Al, Ga, Y, and Sn (para.[0057,0058], an active layer of the metal oxide thin film transistor may be made of Indium Gallium Zinc Oxide (IGZO)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel circuit of Kim to include the method of Wu of providing metal oxide thin film transistor made of IGZO in a pixel driving circuit and in a vertical shift register. More specifically, thin film transistors TR in the driving circuit unit DC would be made of IGZO and thin film transistors in the gate driver GD would be made of IGZO. Therefore, Kim as modified by Wu further teaches the first layer and the second layer each comprises a transistor including a metal oxide in a channel formation region. The motivation would have been in order to improve a charge-discharge rate of the thin film transistors. Thus, it would improve a response rate of the pixels and increase the scanning rate of the pixels (Wu, para.[0058]).
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub 2017/0178586 A1) in view of Shimoshikiryoh et al. (US Pub 2019/0025660 A1) as applied to claim 13 above; further in view of Yamazaki (US Pub 2017/0357113 A1).
Regarding claim 14; Kim and Shimoshikiryoh teach the display device of claim 13 as discussed above. Kim, Shimoshikiryoh, and Kimura do not teach that the organic EL element has a tandem structure.
	Yamazaki teaches that the organic EL element has a tandem structure ([0449], the light emitting element may be a tandem element in which a plurality of EL layers are stacked with a charge generation layer therebetween).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub 2017/0178586 A1) in view of Shimoshikiryoh et al. (US Pub 2019/0025660 A1) and Wu et al. (US Pub 2018/0308871 A1).
Regarding claim 15; Kim teaches a display device comprising: a first layer (a driving circuit controller DCC, Fig.2) and a second layer (an image embodying unit IR), wherein the first player and the second layer are stacked (Fig.2), 
wherein the first layer (DCC) includes a gate driver circuit (a gate driver GD) and a source driver circuit (a data driver DD), 
wherein the second layer includes a display portion ([0010], the image embodying unit includes a display element (e.g., pixel electrodes, common electrode, liquid crystal...)), 
wherein pixels are arranged in a matrix in the display portion (Fig.2, [0010]), 
wherein the gate driver circuit and the source driver circuit each include a region overlapping with the pixel (see Figs.1,2, [0043], the gate driver GD and the data driver DD overlap a display area DA);
wherein the pixel includes a display element, and wherein the display element is an organic EL element (para.[0057], the image bodying unit IR may include an organic light-emitting material). 
Kim does not teach the gate driver circuit includes a region overlapping with the source driver circuit.
Shimoshikiryoh teaches that the gate driver circuit includes a region overlapping with the source driver circuit (Fig.10, [0051], a gate driver 90G includes a region in a frame region RF’ overlapping with a source driver 90S).

Kim and Shimoshikiryoh do not teach the first layer comprises a transistor including silicon, wherein the second layer comprises a transistor including a metal oxide in a channel formation region.
Wu teaches a first transistor including silicon (para.[0009], a display panel comprises a vertical shift register including a second thin film transistor which is made of amorphous silicon), a second transistor including a metal oxide in a channel formation region (para.[0009,0057,0058], the display device comprises a first thin film transistor in a pixel driving circuit including a first metal oxide thin film transistor).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel circuit of Kim to include the method of Wu of providing metal oxide thin film transistor in a pixel driving circuit; and providing an amorphous silicon transistor in a vertical shift register. More specifically, thin film transistors TR in the driving circuit unit DC would be made of metal oxide and thin film transistors in the gate driver GD would be made of silicon. Therefore, Kim as modified by Wu further teaches the first layer comprises a transistor including silicon, wherein the .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub 2017/0178586 A1) in view of Shimoshikiryoh et al. (US Pub 2019/0025660 A1) and Wu et al. (US Pub 2018/0308871 A1) as applied to claim 15 above; further in view of Yamazaki (US Pub 2017/0357113 A1).
Regarding claim 16; Kim, Shimoshikiryoh, and Wu teach the display device of claim 15 as discussed above. Kim, Shimoshikiryoh, and Wu do not teach that the organic EL element has a tandem structure.
	Yamazaki teaches that the organic EL element has a tandem structure ([0449], the light emitting element may be a tandem element in which a plurality of EL layers are stacked with a charge generation layer therebetween).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary still in the art to modify the OLED display of Kim to include the tandem element as taught by Yamazaki. The motivation would have been in order to improve the OLED lifetime.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691